Citation Nr: 1638939	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1976.

This matter is on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

This appeal was remanded by the Board in January 2012, September, July and October 2013, and January 2014 for further development and is now ready for disposition.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, he has waived his right to RO review of this evidence.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's headaches are related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to headaches, which he asserts is related to a motor vehicle accident he experienced while on active duty.  He has also more recently asserted that his headache symptoms are also related to his cervical spine disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

As an initial matter, some treating physicians have recorded the Veteran asserting that he experienced a head injury in 1973 after jumping out of a bus, and additional development has been undertaken to determine whether the Veteran's headaches may have been a preexisting disorder.  In this regard, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014 & Supp. 2105); 38 C.F.R. § 3.304(b) (2015).  

However, the Veteran did not mention headache symptoms at his induction physical examination in September 1974, nor were any clinically diagnosed.  Moreover, there is insufficient evidence for the Board to conclude by clear unmistakable evidence that headaches were present prior to active duty.  Therefore, for analysis purposes, the Board will presume that the Veteran did not have headaches that preexisted service. 

After a review of the evidence of record, the Board determines that service connection should be granted.  Specifically, it is true that the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to headaches while in service, and his separation physical examination in February 1976 fails to document any complaints of or observed symptoms related to headaches.  However, he did seek treatment for headaches only six months later in August 1976, where he stated that he began to experience headaches with associated dizziness for the past seven months.  While these headaches have been subsequently diagnosed as tension headaches, this diagnosis does not sufficiently account for the fact that the Veteran also complained of dizziness and nausea.  

Moreover, while the evidence does not necessarily reflect the presence of headaches on a non-stop basis since the Veteran left active duty, the records do reflect complaints of headaches on a relatively consistent basis.  Rather, the Board understands that headaches can be expected to be episodic, and the fact that he did not complain of such symptoms at every evaluation does not mean that they were not relatively consistent.  See also 38 C.F.R. § 4.124a, Diagnostic Code 8100 (evaluating migraines based on number of events).  

Next, the Board has considered the numerous opinions provided by VA examiners, who have generally agreed that the Veteran's current headache symptoms are not related to service, as they are not the same as the symptoms shown in service and are now more likely related to his nonservice-connected cervical spine disorder.  However, the Board does not find this explanation sufficient to rebut the simple fact that the Veteran has shown headaches effectively since service and on a relatively consistent basis since that time.  

In view of these facts, the Board determines that the Veteran's headaches are at least as likely as not related to his active duty service.  At the very least, equipoise has been shown.  Therefore, service connection is warranted on this basis.  

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for headaches is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


